Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection not reiterated has been overcome by amendment to the claims.  New rejections are set forth herein to address the newly added and amended claims.  
Claim Objections

Claim 11 is objected to for having a misspelling in line 5 where it recites “alternations” instead of “alterations.”  
Election/Restrictions
Applicant’s election without traverse of Group II without traverse, further electing a single combination of five or more genomic DNA regions or fragments thereof in the reply filed on 12/22/2020 is acknowledged.
 	The elected marker set is 
    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale


 	The current election of species is under lack of unity practice.  Rejoinder of additional combination species will be considered only when lack of unity among the species is present.  
Improper Markush
Claims 13 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “the recurrent amplifications and deletions listed in Table 1”  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives defined 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant argues that the alternatives form a proper Markush Group because they are all comprised of DNA.  However, although the genomic regions are all made up of the same four bases, they do not share any significant similarity in the order in which those bases are arranged.  Thus, the structures of the DNA molecules represented by the sequences are different.  Here the regions recited in the alternative are different regions of the human genome which do not share common structure relative to one another. Moreover, since the different genomic regions are not homologous to each other, they fail to share a common structure i.e., a significant structural element. The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules.  The mere fact that genomic fragments are derived from the human genome is not sufficient to meet the criteria for unity of invention. The polynucleotides fail to share a common property or activity and fail to share a common structure. Since neither of these two requirements is met, the methods employing the group of genomic fragments set forth in the alternative not constitute a proper Markush group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11 as amended is confusing, particularly in light of the dependent claims.  It is not clear which copy number alterations are “the copy number alterations” as there is no antecedent basis for this phrase in the claim, and not all genomic DNA of a colorectal cancer sample necessarily have copy number alterations.  It is not clear if the claim is intended to require measuring all possible copy number alterations in “the genomic DNA” (that is interrogating the entire genome), or if the claim is intended to encompass measuring only whether or not certain genomic regions in the sample have alterations.  The plain language of claim 11 appears to require the former, while the dependent claims suggest that perhaps only copy number alteration of a subset of the genomic could be measured.  Furthermore, the specification clearly sets forth embodiments which are directed to “using copy number aberrations of specific DNA regions in a mCRC sample” to classify mCRC tumors (p. 2, line 21, 
Furthermore, it is unclear how the requirement in claims 12 and 13 that “the genomic DNA” comprises certain DNA regions since these are specific regions of human DNA, and claim 11 is broad to “a subject” and it is not clear, therefore if these limitations are meant to limit the subject to human subjects or how these regions would relate to any non-human subject that is encompassed by the claims.  Further still, for example in claim 12 if “the copy number alterations” comprise the five listed, it is not clear what it means for these five alterations to affect 15% or more of “the genomic DNA” since the totality of the represented sequence does not approach 15% of all genomic DNA.  Similarly, claim 13 is confusing for similar reasons.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mekenkamp et al.  (BMC Cancer 2012 12:292, 11 pages).
	 Mekenkamp et al. teach measuring the copy number alterations in the genomic DNA of a colorectal cancer sample from the subject and determining that the copy number alterations affect 15% or more of the genomic DNA and treating the subject with anti-angiogenic therapy, namely bevacizumab, along with chemotherapeutic agents capecitabine, and oxaliplatin.  
	 Mekenkamp et al. teach using CGH array to assess copy loss and gain at the KRAS genomic locus.  This is considered “measuring the copy number alterations” since the CGH array has thereupon multiple probes throughout the 12p12.1 where KRAS is located which are used to assess loss.  Mekenkamp et al. observed that copy number gain was observed in poor responders and copy number loss was associated with good responders.  Copy number loss was observed over different sizes, namely a 27.5 Mb region and up to the entire short arm of chromosome 21 (see p. 5).  
 	The instant claims do not define what genomic DNA is “the genomic DNA,” but one interpretation could be that 12p12.1 is “the genomic DNA” so loss of this region represents 100% copy number alteration affecting “the genomic DNA.”  
 	The current claims do not require any particular order for the steps, and the reference teaches that all patients were treated with anti-angiogenic therapy.  
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (2015. Oncotarget, Vol. 6, No. 28, p. 26388-26399).
	 Jiang et al. teach studied copy number gains and losses in colorectal cancer patients treated with  significant difference in the gain frequencies between regorafenib clinical benefit 
	Jiang et al. report results for a panel of 18 CNA tested.  These are considered “the copy number alterations” of claim 11, and “the genomic DNA” is considered the totality of genomic DNA covered by all 18 loci.  
 	Referring to figures 1(a) and 1(b) the reference teaches testing multiple tumors that had more than 15% of the tested CNA.  
	The current claim does not require any particular order for the steps, and the reference teaches that all patients in the discovery cohort had CRC and were treated with anti-angiogenic therapy, namely regorafenib (p. 26389).  


Final comments
Mekenkamp et al. teaches analyzing genome wide CNA in samples obtained from CRC patients being treated with the anti-VEGF antibody bevacizumab.  The reference does not, however, teach "measuring a copy number instability of 15% or more in the DNA of a colorectal cancer sample," wherein the panel is the elected panel.  Claims 12 and 13 as currently written are indefinite as discussed in the rejections under 112 b herein.  As it is currently written, claims 11 and 12 are free of the prior art.  


 	Haan et al. teach analysis of CNV in colorectal cancer patients undergoing CAPOX-B treatment, which includes treatment with bevacizumab.  The reference teaches that for patients treated with CAPOX-B three loci stood out, related to loss of 5q, 17q and 18q.  In each case, loss of the loci correlated with worse survival after treatment.  Therefore, it would not have been obvious, following this teaching, to test for these three loci and then treat patients having the CAN (i.e. the loss) with bevacizumab because a worse survival would have been expected.  https://www.nature.com/articles/ncomms6457

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634